Citation Nr: 1215570	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-30 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frostbite of the hands and feet.

2.  Entitlement to service connection for residuals of frostbite of the hands and feet.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

4.  Entitlement to service connection for a back disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1951 to January 1953.

This appeal to the Board of Veterans' Appeals (Board) is from September 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The September 2007 decision denied the Veteran's claim for service connection for tinnitus and bilateral hearing loss on the merits.  The August 2008 rating decision continued those denials, and also denied petitions to reopen service-connection claims for frostbite residuals and a back disability

The Veteran and his wife testified at a hearing at the RO in March 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issues of entitlement to service connection for residuals of frostbite, a back disability, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2006 rating decision denied service connection for a back disability, due to a lack of evidence of a chronic disability in service.

2.  Evidence added to the record since the final July 2006 denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the back claim.

3.  An unappealed July 2006 rating decision denied service connection for frostbite residuals of the hands and feet, due to a lack of evidence of a chronic disability in service.

4.  Evidence added to the record since the final July 2006 denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the frostbite residuals claim.

5.  An unappealed October 1992 rating decision denied service connection for bilateral hearing loss, due to a lack of evidence of a chronic bilateral hearing loss disability in service.

6.  Evidence added to the record since the final October 1992 denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the bilateral hearing loss claim.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision denying service connection for a back disability is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

3.  The July 2006 rating decision denying service connection for frostbite residuals of the hands and feet is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

4.  New and material evidence has been submitted to reopen the claim for service connection for frostbite residuals of the hands and feet.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

5.  The October 1992 rating decision denying service connection for bilateral hearing loss is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

6.  New and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Since the Board is reopening the claims for a back disability, frostbite residuals of the hands and feet, and bilateral hearing loss on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denials.  Even if he has not, this is inconsequential and at most harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Unfortunately, the AMC must still fulfill other aspects of the duties to notify and assist.  This is the reason the Board is remanding the underlying claims for entitlement to service connection for a back disability, frostbite residuals of the hands and feet, and bilateral hearing loss, rather than immediately readjudicating them de novo on the merits.

II.  Analysis-New and Material Evidence

In a January 1953 claim, the Veteran contended he suffered an in-service back strain in March 1951.  The RO's April 1953 rating decision considered the Veteran's service treatment records and denied the Veteran's claim for service connection for a back disability, finding that the claimed back strain was not shown by the evidence of record.  

In that regard, the Veteran's service treatment records were unremarkable for any indication of a back strain, or complaints, treatment or diagnosis of any chronic back disability.  The January 1951 entrance examiner recorded the Veteran's complaints of an old back injury prior to service, but also indicated there were no residuals to constitute a preexisting back disability.  Indeed, the examiner recorded, "claims old back injury-no signs now."  At the January 1953 separation examination, the Veteran reported a history of a strained back from oil field work in December 1949, but the examiner failed to objectively diagnose the existence of any chronic back disability, whether preexisting or otherwise.  Rather, the examiner found his spine was "normal," with no defects noted.  The RO notified him of the April 1953 decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  He did not submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, the RO's April 1953 denial of the back claim is final and binding on him based on the evidence of the record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The RO's July 1991 rating decision denied service connection for bilateral hearing loss and frostbite residuals, due to a lack of evidence of a chronic disability in service, respectively.  The decision considered the Veteran's May 1991 claim, service treatment records, and June 1991 VA examination report.  The Veteran claimed service connection for hearing impairment from firing 50 caliber machine guns in Germany in 1951 and 1952, and he stated he was not treated in-service for hearing loss.  He also claimed residuals of frostbite of the hands and feet, while serving in infantry in Germany, during the winters of 1951 and 1952; and claimed the only treatment provided was warm water.  

The service treatment records are unremarkable for documented complaint or treatment for any in-service frostbite injury or acoustic trauma.  The January 1951 entrance examination and January 1953 separation examination both recorded bilateral hearing of 15/15 on the whispered voice test.  The separation examiner noted "normal" ears, and lower and upper extremities, with no defects recorded.  At that examination, the Veteran also denied ear trouble and foot trouble.  Indeed, there was no indication of any complaint, treatment or diagnosis of any chronic frostbite residuals disability or bilateral hearing loss disability during service.  Also, the June 1991 VA examiner assessed a 1st degree frostbite by the Veteran's own reported history; nonetheless, the examiner objectively found no cutaneous residual from the alleged frostbite.  The only other medical evidence at that time consisted of VA outpatient treatment records, which did not show treatment for hearing loss and frostbite residuals.  

So, at the time of the July 1991 denial, there was no evidence to corroborate the Veteran's statements of in-service frostbite and acoustic trauma, let alone of a continuity of numbness and hearing loss since those supposed injuries.  The RO subsequently readjudicated the hearing loss and frostbite issues in an October 1992 decision.  See 38 C.F.R. § 3.156(b); see also Buie.  The additional evidence considered consisted of a September 1992 personal statement that asserted a frostbite injury of both hands and feet in Germany in 1951, with treatment at a first aid station, and indication of continuity of numbness symptomatology of these extremities since service.  He also asserted acoustic trauma from constant exposure to 50 caliber guns he had to fire for his military duties, and a continuity of hearing loss since service.  There were also additional VA outpatient treatment records, which were not relevant to these claims.  As the Veteran did not file an appeal or submit any additional new and material evidence, the October 1992 decision became a final and binding denial of the frostbite residuals and hearing loss claims, based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Similarly, the RO's July 2006 rating decision found no new and material evidence to reopen the Veteran's claims for frostbite residuals and a back disability.  The additional evidence consisted of VA outpatient treatment records and personal statements.  In the July 2006 denial of his back claim, the RO acknowledged current VA outpatient treatment for his back pain, but found no indication his current back pain was related to service.  Indeed, the decision noted review of his service treatment records and found no evidence to support his allegation of an MVA in 1951 that hurt his back.  In addition, the July 2006 denial found no clinical findings to support a history of frostbite, or any indication of in-service incurrence of frostbite.  There was also no evidence showing he served in Korea.  

The evidence at the time of the July 2006 denial included the Veteran's personal statements.  In March 2006, he elaborated on his back injury, explaining that he had residuals from a 1951 motor vehicle accident (MVA) in Germany, which ruptured two discs.  Another March 2006 statement reiterated his contention of frostbite in Germany, with the result that his "feet are numb and cold and hurt a lot."  A May 2006 VA treatment note recorded the Veteran's complaints of intermittent low back pain since an MVA while serving in the military in the 1950s, had been exacerbated by two major post-service falls, and the treating physician diagnosed as chronic low back pain.  That note also recorded his complaints of constant numbness/loss of sensation in both feet since frostbite in the Korean War, with secondary complaints of numbness in his hands.  Nonetheless, the RO's July 2006 denied these claims due to a lack of evidence of chronic back and frostbite residual disabilities in service.  The Veteran did not appeal his the adverse determination on his claims, nor did he submit any additional evidence within a year following this decision.  The July 2006 decision became the last final and binding denial of these claims based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Because these claims for frostbite residuals, back disability, and bilateral hearing loss have been previously considered and denied, and those prior decisions were not timely appealed, the Board has the jurisdictional responsibility to determine whether there is new and material evidence to reopen these claims since the last final and binding decision, irrespective of what the RO may have determined concerning this, because this threshold preliminary determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Therefore, the Board must consider the evidence added to the record since these final and binding decisions for the frostbite residuals, back disability, and bilateral hearing loss claims, which includes additional VA outpatient treatment records, the Veteran's and wife's personal statements and their personal hearing testimony at the March 2012 Board hearing.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This additional evidence is not only new, it is also material to the disposition of these claims.  

Since those respective final decisions, the Veteran and his wife have submitted personal statements and provided hearing testimony that he experienced a cold injury, MVA injury to his back and acoustic trauma to his ears during service; as well as recurrent back pain, foot and hand pain and numbness, and hearing loss dating back to those in-service injuries.  The Board emphasizes that the prior final decisions did not consider his wife's competent lay statements establishing a continuity of symptomatology for the back, frostbite residuals and hearing loss disabilities.  Consequently, the additional lay statements by the Veteran's wife, coupled with the Veteran's own statements, serve to corroborate and elaborate on the long-standing nature of the back pain, hand and foot pain and numbness and hearing loss symptoms since service, are therefore "new."  

Lay evidence concerning continuity of symptomatology after service, such as that of the Veteran and his wife, is competent if deemed credible.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Moreover, for purposes of determining whether a claim should be reopened, the Board emphasizes that the credibility of newly submitted evidence is presumed.  See Justus, supra.  The competent and presumed credible evidence of a continuity of symptoms provides an alternative means of establishing direct service-incurrence of the back, frostbite residuals and hearing loss disabilities.  

The overall picture of his claims is now much clearer, and sufficient to reopen these claims.  This additional evidence raises a reasonable possibility of substantiating these claims.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Therefore, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination and medical opinion on the etiology of his current back, frostbite residuals and hearing loss disabilities.  See Shade, supra.  

Accordingly, the Veteran's service-connection claims for the back, frostbite residuals and hearing loss disabilities are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this extent only, this appeal is granted subject to the further development of these claims on remand.

ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for a back disability, frostbite residuals of the hands and feet, and bilateral hearing loss are reopened; subject to the further development of these claims in the remand below.  


REMAND

VA Compensation & Pension (C&P) Examination and Opinion 

After reopening the claims, the Board finds a remand is warranted for a VA examination and medical opinion to determine the etiology of his claimed back disability, frostbite residuals of the hands and feet, bilateral hearing loss and tinnitus.  The record suggests continuity of symptomatology since service.  Specifically, the Veteran and his wife assert that he has been experiencing persistent back pain since a claimed in-service MVA in 1951; chronic numbness and pain in the hands and feet since a claimed in-service frostbite injury in 1951; and a history of difficulty hearing and ringing in his ears since claimed acoustic trauma from firing machine guns in 1951-1952.

Here, the Veteran's and his wife's lay statements are certainly competent since only relating in-service injuries and post-service symptomatology that have been observed and experienced by the Veteran and his wife, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  In light of this, the Veteran needs to undergo a VA examination to determine both the nature and etiology of his claimed back disability, frostbite residuals of the hands and feet, bilateral hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  



The examiner should respond to the following:

a)  Confirm if the Veteran currently has bilateral hearing loss (according to VA regulatory standards) and tinnitus.

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

For purposes of the examination and opinion, the examiner is directed to assume that the Veteran was exposed to loud noises in service from firing machine guns in approximately 1951-1952, although it is not known whether he experienced actual hearing loss or tinnitus at that time.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed back disability and frostbite residuals of the hands and feet.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Identify all present disabilities associated with the claimed back disability and frostbite residuals of the hands and feet, respectively.  

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

For purposes of the examination and opinion, the examiner is directed to assume that the Veteran injured his back in a 1951 motor vehicle accident, and that he has experienced back pain since that time.  The examiner should similarly assume that the Veteran has experiences symptoms of pain and numbness of the hands and feet since service, which he attributes to a cold injury.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

3.  Then readjudicate the service-connection claims for a back disability, frostbite residuals of the hands and feet, bilateral hearing loss and tinnitus in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


